Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/9/19 (14 pages) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because items C41 and C65 lack dates.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 1 and 46 are objected to because of the following informalities:  
Claim 1, line 6 fails to terminate in some sort of punctuation. The Examiner believes that this is a typographical mistake and that the Applicant meant to use a semicolon punctuation mark.
Claim 46, line 5 recites “translating the needles in the article or system”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “translating the needles in the article .
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 14-16, 46, 48-49, 51-53 and 207-208 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first and/or a second layer” in line 2, and then expressly refers to the second layer in line 3. As such, the claim requires both a first AND a second layer. As such, the recitation “a first and/or a second layer” in line 2 is confusing and renders claim 1 unclear and indefinite. 
Claim 1 recites “a plurality of hollow needles affixed between the first and second layers” in line 3, but then later in claim 1 the needles are described as extending from a retracted position to a protracted position. This recitation is unclear because how can the needles extend from a retracted position to a protracted position relative to the first layer when they are also affixed between the first and second layer? Clarification is required. 
Claims 2-3, 5-10, 14-16, 46, 48-49, 51-53 and 207-208 are similarly rejected by their dependency upon claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 46, 48-49 and 52-53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,792,169 to Markman.
Regarding claim 1, Markman discloses an article (cartridge 300 and gun, Fig. 9 and col. 10, lines 22-26) for producing a cosmetic effect in a skin tissue (the Examiner notes that the limitation “for producing a cosmetic effect in a skin tissue” is an intended use limitation), comprising 
a) a first (dilator guide 308) and
b) a plurality of hollow needles (hollow passageway 402 dilators 400, shown in Fig. 9, but not labeled, and col. 11, lines 6-10 discloses that the dilators 400 is shown in Fig. 10 can be the dilators of the disclosed invention) affixed between the first and second layers (shown in Fig. 9), wherein the article is constructed and arranged so that the needles can adopt at least two positions relative to the layers (deployed and retracted states; see col. 10, lines 58-65), wherein the at least two positions include a retracted position and a protracted position (deployed and retracted positions, see col. 10, lines 58-65);
c) an applicator (cartridge 300) configured to contact at least one of the plurality of needles (indirectly through other components); and 
d) a z-actuator (actuator 316) installed in the applicator (cartridge 300), whereby pressure from the z-actuator (actuator 316) on the at least one of the plurality of needles (dilators 400) extends the at least one of the plurality of needles to the protracted position (col. 10, lines 58-65).
Regarding claim 2, Markman discloses the claimed invention as discussed above concerning claim 1, and Markman further discloses that the first layer comprises a plurality of openings (dilator-holding conduits/passages/openings in dilator guide 308, see Fig. 9 and see col. 10, lines 58-65 and col. 11, lines 1-3) and tips of the needles are aligned with the openings in the first layer (dilator guide 308) when the needles are in the retracted position (see Fig. 9 and col. 10, lines 58-65 and col. 11, lines 1-3).   
Regarding claim 3, Markman discloses the claimed invention as discussed above concerning claim 2, and Markman further discloses that when the needles are extended to the protracted position, the tips of the needles are configured to extend through the openings in the first layer and to insert into the skin tissue when the article is in contact with the skin tissue (col. 10, lines 58-65 and col. 11, lines 1-3). 
Regarding claim 5, Markman discloses the claimed invention as discussed above concerning claim 1, and Markman further discloses that the one or more hollow needles (hollow passageway 402 
Regarding claim 6, Markman discloses the claimed invention as discussed above concerning claim 1, and Markman further discloses that each of the needles (hollow passageway 402 dilators 400) is in contact (indirectly) with a tensioner (either one of or both of springs 318 and 320) that is configured to hold the needles in the retracted position (col. 10, lines 58-65 and col. 11, lines 1-3). 
Regarding claim 7, Markman discloses the claimed invention as discussed above concerning claim 1, and Markman further discloses that each of the needles (hollow passageway 402 dilators 400) is in contact (indirectly) with a tensioner (either one of or both of springs 318 and 320) that is configured to restore the needles to the retracted position after the needles are extended to the protracted position (col. 10, lines 58-65 and col. 11, lines 1-3).
Regarding claim 46, Markman discloses a method for producing a cosmetic effect in a skin tissue of a subject (the Examiner notes that the limitation “for producing a cosmetic effect in a skin tissue of a subject” is an intended use limitation), comprising: applying the article of claim 1 (see above rejection for claim 1) on the skin tissue (col. 10, lines 58-65), translating the needles in the article 
Regarding claim 48, Markman discloses the claimed invention as discussed above concerning claim 46, and Markman further discloses that portions of the skin tissue are removed by the hollow needles (col. 11, lines 9-11).
Regarding claim 49, Markman discloses the claimed invention as discussed above concerning claim 48, and Markman further discloses that the method produces a plurality of holes in the skin tissue (col. 11, lines 9-11).
Regarding claim 52,
Regarding claim 53, Markman discloses the claimed invention as discussed above concerning claim 46, and Markman further discloses that removing the needles from the skin tissue comprises removing the article from the skin tissue (col. 10, lines 62-65 discloses that a new dilator guide is inserted into the cartridge after each use, i.e., the needles are removed from the skin by retraction and removing the gun/cartridge article from the skin).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 51 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Markman.
Regarding claim 51,
Nonetheless, in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used the article of Markman on an area of the body other than the scalp that has hair, such as along the forehead, on the eyebrows, on the face (for facial hair grafting of the cheek or chin), neck, chest, arms, hands, legs, abdomen and/or back, since Markman suggests use of the article on other areas of the body (see col. 2, line 54—55 noting that use is “normally” on the scalp; and col. 6-7, lines 66-2, where the hairline could be at the forehead as claimed).
Allowable Subject Matter
Claims 8-10, 14-16 and 206-207 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/AMBER R STILES/Primary Examiner, Art Unit 3783